Order entered October 29, 1968, unanimously reversed on the law, on the facts and in the exercise of discretion without costs and without disbursements, and without prejudice to a new application at Trial Term for a preference, to he made upon proper papers containing appropriate medical proof. Mere proof of plaintiff's advanced “ Age alone does not warrant the granting of a preference [citing cases]” (Dockmoff v. Lyons, 4 A D 2d 626, 627). Concur—Stevens, P. J., Eager, Capozzoli, McGivern and Markewich, JJ.